Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Election filed 08/31/2021, in response to the Office Action of March 3, 2021, is acknowledged and has been entered. Applicants elected without traverse Group I. Claims 1-11, 13-20 and 24 are pending. Claims 15-20, 24 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 5-9 are withdrawn as being drawn to non-elected species. Claims 1-4, 10, 11, 13 and 14 are currently under prosecution as drawn to the elected species of an antibody that binds specifically to an isoaspartylated protein.
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
The disclosure is objected to because of the following informalities: 
[0003] “This disclosure satisfies that need and provides related advantages as well” This should read “This disclosure satisfies that need and provides related advantages as well.” (missing period)
[0006] “Thus, building on these discoveries, provided herein is an isolated an isoaspartylated protein or a fragment thereof,”  This should read “Thus, building on these discoveries, provided herein is an isolated isoaspartylated protein or a fragment thereof,”
[0009] “In a related embodiment, the monoclonal antibody is humanized or specisized” This should read “…specialized
[0012] is a repeat paragraph of [0011]. Please delete repeated paragraph. 
[0077] “In one aspect, the protein consists essentiall” This should read “essential”. 
[0080] “In a further aspect, they are combined with stabalizers and/or preservatives that allow stable formulations. In one aspect the compositions are lyophilized or freeze-dried for ease of transport ad storage” This should read “In a further aspect, they are combined with stabilizers and/or preservatives that allow stable formulations. In one aspect the compositions are lyophilized or freeze-dried for ease of transport and storage”
[0085] “These nucleic acid fragments can by prepared” This should read ““These nucleic acid fragments can be prepared”
[00126] “Further provided are antibodies and antigen binding framents…” This should read ““Further provided are antibodies and antigen binding fragments…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 10, 11, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to a method of treating cancer or inducing an immune response in a subject suffering from a cancer, comprising administering to the subject an effective amount an antibody or antigen binding fragment that binds specifically to an isoaspartylated protein or fragment thereof. Thus, the claims identify the isoaspartylated antibody by function only, where the function is to bind isoaspartylated protein or fragment thereof and treat cancer or induce an immune response in a subject with cancer. 
With regards to an isoaspartylated antibody, the instant specification discloses: 
[0139] Antibody Screening. Various immunoassays may be used for screening to identify antibodies having the desired specificity. Numerous protocols for competitive binding or immunoradiometric assays using either polyclonal or monoclonal antibodies with established specificities are well known in the art. Such immunoassays typically involve the measurement of complex formation between an antigenic fragment of HuD, e.g., anti-ELAVL or any fragment or oligopeptide thereof and its specific antibody. A two-site,monoclonal-based immunoassay utilizing monoclonal antibodies specific to two non- interfering epitopes may be used, but a competitive binding assay may also be employed (Maddox et al., J. Exp. Med., 158: 1211-1216 (1983)) 
 [0144] General. The antibodies disclosed herein are useful in methods known in the art relating to the localization and/or quantitation of an antigenic fragment of HuD, e.g., ELAVL41.ny or an equivalent thereof. The antibodies disclosed herein are useful in isolating a HuD polypeptide by standard techniques, such as affinity chromatography or immunoprecipitation. An anti HuD, e.g., ELAVL41ny or an equivalent of an antibody disclosed herein can facilitate the purification of natural HuD polypeptides from biological samples, e.g., mammalian sera or cells as well as recombinantly-produced HuD polypeptides expressed in a host system. Moreover, the antibody can be used to detect the polypeptide (e.g., in plasma, a cellular lysate or cell 
 [0163] As set forth herein, the present disclosure provides therapeutic methods for treating cancer or inducing an immune response to a cancer as well as diagnostic methods for determining the expression level of a protein or polypeptide as described herie. In one particular aspect, the present disclosure provides kits for performing these methods as well as instructions for carrying out the methods of the present disclosure such as administration doses and protocol, collecting tissue and/or performing the screen, and/or analyzing the results.
[0171] Rabbits were immunized with synthetically generated CTSNTS-isoAsp-GPSSNNR- amide peptide, conjugated to a carrier protein (YenZym Antibodies, San Francisco, CA). The antibody was affinity-purified using the isoAsp-containing peptide, then affinity-absorbed against the unmodified peptide. Specificity was analyzed by ELISA (YenZym Antibodies, see FIGS. 2A-2B). The affinity-purified anti-isoAsp-ELAVL4 antibody (1:250) was used with secondary goat anti-rabbit IgG HRP conjugate (1:20,000) to detect isoaspartylation on western blots containing 0.25-1 pg recombinant proteins, as indicated in the figure legends. For the peptide competition assay, 1 pg/ml of antibody was pre-incubated with 500-1000-fold molar excess of the native or isoAsp-containing ELAVL4 peptide at 4°C overnight. For detection of isoAsp conversion in brain lysates, ~50 pg of brain extract from PIMT wild type and knockout mice was subjected to western blot analysis with primary antibodies: rabbit anti-isoAsp ELAVL4 (1:250); rabbit anti-actin (1:250, Cytoskeleton Inc., Denver, CO); mouse anti-human PIMT (1:1000, Santa Cruz Biotechnology, CA); rabbit anti-human ELAVL4 (1:250, Santa Cruz Biotechnology, CA). Secondary antibodies were added for one hour at room temperature with gentle agitation, either goat anti-rabbit IgG (1:20,000) or goat anti-mouse IgG (1:2000). Restore Plus Western Blot Stripping Buffer was used to strip and reprobe blots according to manufacturer's instructions (Thermo Scientific, Rockford, IL). Immunohistochemistry
Sera from anti-ELAVL-positive SCLC patients react with the isoAsp-prone N-terminal region 
 [0183] If isoaspartylation causes anti-ELAVL reactivity in SCLC, and without being bound by theory, it was hypothesized that reactivity against the N-terminal isoAsp-prone region of ELAVL4 should be detected using patient antisera. Applicants examined 7 antisera from patients that had been previously confirmed to show anti-ELAVL activity. Three sera were from patients with the anti-ELAVL ("anti-Hu") syndrome PEM/SN and neurological symptoms, one from a SCLC patient with anti-ELAVL response but a different 1in fragment or protein that had been incubated under isoAsp-inducing conditions for 7 days. Mice were boosted after one week and euthanized 10 days later. B- and T-cell responses were evaluated (FIG. 4A). Mice immunized with isoAsp-converted protein showed an early and strong55 antibody response even without a booster injection (FIGS. 4B-4C). As expected based on previous immunization experiments with isoAsp-containing peptides (Mamula et al., 1999),antisera reacted with both native and isoaspartylated protein. IsoAsp-ELAVL immunized mice also showed a stronger T-cell response than mice that had been immunized with native ELAVL41.ny (FIG. 4D). 
Thus, the instant specification describes a single batch of rabbit polyclonal serum produced against CTSNTS-isoAsp-GPSSNNR-amide peptide. The specification fails to disclose any representative monoclonal or humanized antibodies that function as claimed. The specification fails to disclose structural sequence (i.e. heavy and light chain variable domains or six complementarity determining regions (CDRS)) required of any antibody that binds specifically to an isoaspartylated protein or fragment thereof or that possess the function of treating cancer or inducing an immune response in a subject suffering from cancer as required by the claimed method. 
To provide adequate written description and evidence of possession of the claimed antibody genus required to practice the claimed methods, the instant specification can structurally describe representative antibodies that function to bind an isoaspartylated protein and treat cancer or induce an immune response in a subject suffering from cancer, or describe structural features common to the members of the antibody genus, which features constitute a substantial portion of the genus. 
Although Applicants may argue that it is possible to screen for antibodies that bind specifically to an isoaspartylated protein and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. The isoaspartylated protein antigen provides no information about the structure of an antibody that binds to it.
In this case, the only factor present in the claims is a recitation of the protein function: “binds specifically to an isoaspartylated protein or fragment thereof” and “treating a cancer or inducing an immune response in a subject suffering from cancer”. The instant 
Given the lack of representative examples to support the full scope of the claimed antibodies used in the claimed method, and lack of reasonable structure-function correlation with regards to the unknown sequences in the variable domains or CDRs in the antibodies that provide isoaspartylated protein binding function and cancer-treating or immune response-inducing function, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of antibodies that bind an isoaspartylated protein and treat cancer or induce an immune response in a subject suffering from cancer that is required to practice the claimed invention.  Since the specification fails to adequately describe the product to which the claimed method uses, it also fails to adequately describe the method.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as 
being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 depends from claim 10. Claim 10 is limited to monoclonal antibodies. Claim 11 recites polyclonal antibodies which is outside the scope of monoclonal antibodies. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laird et al (US 2015/0232539 A1).
Laird et al teach method of treating small cell lung cancer (SCLC) in a subject by administering to the subject an effective amount of an antibody that binds specifically to 
As evidenced by the instant published specification at paragraph [11], cancers that are in tissues that do not normally express neuronal proteins encompass SCLC. Laird et al teach treating SCLC, therefore anticipate treating a cancer that does not normally express neuronal proteins.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-4, 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Laird et al (US 2015/0232539 A1). 
Laird et al teach a method of treating a SCLC patient comprising administering to the patient a therapeutically effective amount of an antibody that binds to isoaspartylated protein, as set forth above.
Laird et al does not teach:
The treatment is a first, second, third, fourth, or fifth-line therapy (claim 13); and
The method further administering more antibody (claim 14).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to perform the method of Laird et al as a first or later line of therapy and repeatedly. One would have been motivated to and have a reasonable expectation of success to because administration of the same therapeutically effective 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642